







CIENA CORPORATION
2017 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT


Ciena Corporation, a Delaware corporation, (the “Company”), hereby grants
restricted stock units (“Restricted Stock Units”) relating to shares of its
common stock, $0.01 par value (the “Stock”), to the individual named below as
the Grantee, subject to the vesting and other terms and conditions set forth in
this Restricted Stock Unit Agreement, including the attached terms and
conditions and any appendix attached hereto (with supplemental or distinct terms
or notices applicable for non-U.S. employees) (together, the “Agreement”). This
grant is subject to the terms and conditions set forth in (i) this Agreement,
(ii) the Ciena Corporation 2017 Omnibus Incentive Plan (as it may be amended
from time to time, the “Plan”), and (iii) the grant details for this award
contained in your account with the Company’s selected broker. Capitalized terms
not defined in this Agreement are defined in the Plan and have the meaning set
forth in the Plan.
Grant Date: ______________________________
Grant Number: ___________________________
Name of Grantee: ____________________________
Grantee’s Employee Identification Number: _______________________
Number of Restricted Stock Units Covered by Grant: _____________________________
Vesting Schedule: _____________________________
[One-fourth of this Grant will vest on the first March 20, June 20, September
20, or December 20 following the first anniversary of the grant date and,
one-sixteenth of the number of Stock Units granted will vest on each March 20,
June 20, September 20, and December 20 thereafter, provided you remain in
Service.]


[OR]


[One-sixteenth of this Award will vest on March 20, June 20, September 20 and
December 20 of each calendar year following the Grant Date, provided that (i)
the initial vesting date above shall be at least 30 days from the Grant Date,
and (ii) you must remain in Service with the Company or any Affiliate on each
applicable vesting date unless otherwise provided in this Agreement.]


By accepting this grant (whether by signing this Agreement or accepting the
grant electronically via the website of the Company’s selected broker), you
agree to the terms and conditions in this Agreement and in the Plan and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent unless otherwise stated herein.
Grantee: _____________________________
(Signature)
 
Ciena Corporation: ____________________________________
Name: David M. Rothenstein
Title: Senior Vice President, General Counsel and Secretary
 








--------------------------------------------------------------------------------





CIENA CORPORATION
2017 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
TERMS AND CONDITIONS




Restricted Stock Unit Transferability


This grant is an award of Restricted Stock Units in the number of Restricted
Stock Units set forth on the first page of this Agreement (or, in the case of
electronic delivery, as set forth in the grant details for this Award set forth
in the Company’s selected broker’s website), subject to the vesting conditions
described in this Agreement. Your Restricted Stock Units may not be transferred,
assigned, pledged, or hypothecated, whether by operation of Applicable Law or
otherwise, nor may the Restricted Stock Units be made subject to execution,
attachment, or similar process.


 
 
Vesting
Your Restricted Stock Units will vest as indicated on the first page of this
Agreement (or, in the case of electronic delivery, in accordance with the grant
details for this award set forth the Company’s selected broker’s website),
provided you remain in Service with the Company or any Affiliate on each
applicable vesting date and meet any applicable vesting requirements set forth
in this Agreement. Any resulting fractional shares shall be rounded up to the
nearest whole share; provided, that you may not vest in more than the number of
Restricted Stock Units set forth on the cover sheet of this Agreement. Except as
provided in this Agreement, or in any other agreement between you and the
Company, no additional Restricted Stock Units will vest after your Service has
terminated.


 
 
Share Delivery; Vested Restricted Stock Units; Tax-Related Items


Shares of Stock underlying the vested portion of the Restricted Stock Units will
be delivered to you by the Company as soon as practicable following the
applicable vesting date for those shares of Stock, but in no event beyond 2½
months after the end of the calendar year in which the shares would have been
otherwise delivered. On the vesting date (or as soon as practicable thereafter),
a brokerage account in your name will be credited with shares of Stock
representing the number of shares that vested under this grant (the “Vested
Shares”) net of any Tax-Related Items (as defined below), as applicable. If the
vesting date is not a trading day, the Vested Shares will be delivered on the
next trading day (or as soon as practicable thereafter).








--------------------------------------------------------------------------------





 
Regardless of any action the Company or the Affiliate to whom you provide
Services (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related items related to
the Restricted Stock Units and/or your participation in the Plan and legally
applicable to you (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Employer, if any. You
further acknowledge that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant, vesting, or settlement of the Restricted Stock Units, the
issuance of shares of Stock upon settlement of the Restricted Stock Units, the
subsequent sale of shares of Stock acquired pursuant to such issuance and the
receipt of any dividends and/or any dividend equivalents; and (2) do not commit
to and are under no obligation to structure the terms of the award or any aspect
of the Restricted Stock Units to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you have
become subject to tax in more than one jurisdiction, you acknowledge that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.


 
 
 
By accepting this award, you authorize the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy any applicable withholding
obligations with regard to all Tax-Related Items by one or a combination of the
following: (a) withholding from your wages or other cash compensation paid to
you by the Company and/or the Employer; (b) withholding from proceeds of the
sale of Vested Shares either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization
without further consent) (an “Automatic Sale”); or (c) withholding shares of
Stock to be issued upon vesting of the Restricted Stock Units, provided,
however, that if you are a Section 16 officer of the Company under the Act, as
amended, then the Company will withhold in shares of Stock under this subsection
(c) upon the relevant taxable or tax withholding event, as applicable, unless
the use of such withholding method is problematic under applicable tax or
securities law or has material adverse accounting consequences, in which case,
the obligation for Tax-Related Items may be satisfied by one or a combination of
methods (a) and (b) above; or (d) any other method of withholding determined by
the Company and permitted by applicable law.




 
You further acknowledge that, in the event of an Automatic Sale, this
irrevocable written instruction is intended to constitute an instruction
pursuant to Rule 10b5-1 of the Exchange Act with the Automatic Sale intended to
comply with these requirements. As such, all provisions hereof shall be
interpreted consistent with Rule 10b5-1 and shall be automatically modified to
the extent necessary to comply therewith. The Company shall be responsible for
the payment of any brokerage commissions relating to any Automatic Sale.






--------------------------------------------------------------------------------





 
 
 
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates in
your jurisdiction(s) to the extent permitted by the Plan, in which case you may
receive a refund of any over-withheld amount in cash and will have no
entitlement to the equivalent in Stock. If the obligation for Tax-Related Items
is satisfied by withholding in shares of Stock, for tax purposes, you are deemed
to have been issued the full number of shares of Stock subject to the Vested
Shares, notwithstanding that a number of the shares of Stock are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of your participation in the Plan.
 
 
 
The Company may refuse to issue or deliver the shares of Stock or the proceeds
of the sale of shares of Stock, if you fail to comply with your obligations in
connection with the Tax-Related Items.
 
 
Forfeiture of Unvested Restricted Stock Units


Except as specifically provided in this Agreement or as may be provided in other
agreements between you and the Company, no additional Restricted Stock Units
will vest after your Service with the Company, the Employer, or any Affiliate
has terminated for any reason, and you will forfeit to the Company all of the
Restricted Stock Units that have not yet vested or with respect to which all
applicable restrictions and conditions have not lapsed upon such termination of
your Service.


 
 
Deferral of Compensation
Delivery of shares underlying any award of Restricted Stock Units and treatment
hereunder shall be subject to any deferral election validly made by eligible
participants under the Ciena Corporation Deferred Compensation Plan or any
successor plan.
 
 
Death


If your Service terminates because of your death, the unvested Restricted Stock
Units granted under this Agreement will automatically vest as to the number of
Restricted Stock Units that would have vested had you remained in Service for
the 12-month period immediately following your death.


 
 
Disability


If your Service terminates because of your Disability, the unvested Restricted
Stock Units granted under this Agreement will automatically vest as to the
number of Restricted Stock Units that would have vested had you remained in
Service for the 12-month period immediately following your termination on
account of Disability.


 
 
Termination For Cause


If your Service is terminated for Cause, then you shall immediately forfeit all
rights to your Restricted Stock Units, and this award shall immediately
terminate.






--------------------------------------------------------------------------------





Leaves of Absence


For purposes of this grant, your Service does not terminate when you go on a
bona fide leave of absence approved by the Company, if the terms of your leave
provide for continued Service crediting, or when continued Service crediting is
required by Applicable Law. The Company will determine, in its sole discretion,
whether and when a leave of absence constitutes a termination of Service under
the Plan.




 
 
Retention Rights


Neither your Restricted Stock Units nor this Agreement give you the right to be
retained by the Company, the Employer, or any Affiliate in any capacity, and
your Service may be terminated at any time and for any reason.


 
 
Shareholder Rights
You have no rights as a shareholder unless and until the shares of Stock
relating to the Restricted Stock Units have been issued to you (or an
appropriate book entry has been made). Except as described in the Plan or
herein, no adjustments are made for dividends or other rights if the applicable
record date occurs before your shares of Stock are issued (or an appropriate
book entry has been made).
If the Company pays a dividend on its shares of Stock, you will, however, be
entitled to receive a cash payment equal to the per-share dividend paid on the
shares of Stock times the number of Restricted Stock Units that you hold as of
the record date for the dividend; provided, however, such Dividend Equivalents
Rights shall not vest or become payable unless and until the Restricted Stock
Units to which the Dividend Equivalent Rights correspond become vested and
nonforfeitable pursuant to this Agreement or the Plan.


 
 
Nature of Grant


In accepting the award and the Restricted Stock Units, you acknowledge,
understand, and agree that:


(1) the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended, or terminated by the Company
at any time;


(2) the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;


(3) all decisions with respect to future Restricted Stock Unit grants, if any,
will be at the sole discretion of the Company;


(4) your participation in the Plan is voluntary;


(5) the Restricted Stock Units and the shares of Stock subject to the Restricted
Stock Units, and the income from and value of such Restricted Stock Units, are
not intended to replace any pension rights;


(6) the Restricted Stock Units and the shares of Stock subject to the Restricted
Stock Units, and the income from and value of such Restricted Stock Units, are
not part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end of Service
payments, bonuses, holiday pay, long-service






--------------------------------------------------------------------------------





 
awards, pension or retirement or welfare benefits, or similar payments;


(7) the Restricted Stock Unit grant and your participation in the Plan will not
be interpreted to form or amend a Service contract or relationship with the
Company, the Employer, or any Affiliate;


(8) the future value of the underlying shares of Stock is unknown and cannot be
predicted with certainty;


(9) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from termination of your
Service relationship with the Company or the Employer (for any reason whatsoever
and whether or not in breach of contract or local employment laws in the country
where you reside, even if otherwise applicable to your employment benefits from
the Employer, and/or later found to be invalid), and in consideration of the
grant of the Restricted Stock Units, you irrevocably agree never to institute
any claim against the Company, the Employer, or any Affiliate, waive your
ability, if any, to bring any such claim, and release the Company, the Employer,
and any Affiliate from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by accepting
this award of Restricted Stock Units, you shall be deemed irrevocably to have
agreed not to pursue such claim and agree to execute any and all documents
necessary to request dismissal or withdrawal of such claims;


(10) in the event of termination of your Service relationship (whether or not in
breach of contract or local employment laws in the country where you reside,
even if otherwise applicable to your employment benefits from the Employer,
and/or later found to be invalid), your right to vest in the Restricted Stock
Units under the Plan, if any, will terminate effective as of the date that you
are no longer actively providing Services to the Company, the Employer, or any
Affiliate as a Service Provider and will not be extended by any notice period
mandated under local law (e.g., active Service as a Service Provider would not
include a period of “garden leave” or similar period); the Committee shall have
the exclusive discretion to determine when you are no longer actively providing
Services for purposes of your Restricted Stock Units grant;


(11) the Restricted Stock Units and the benefits evidenced by this Agreement do
not create any entitlement, not otherwise specifically provided for in the Plan
or by the Company in its discretion, to have the Restricted Stock Units or any
such benefits transferred to, or assumed by, another company, nor to be
exchanged, cashed out, or substituted for, in connection with any corporate
transaction affecting the Stock (including a Corporate Transaction);








--------------------------------------------------------------------------------





 
(12) unless otherwise agreed with the Company, the Restricted Stock Units and
the shares of Stock subject to the Restricted Stock Units, and the income from
and value of same, are not granted as consideration for, or in connection with,
the service you may provide as a director of an Affiliate of the Company; and


(13) the following provisions apply only if you are providing Services outside
the United States:


(A)    the Restricted Stock Units and the shares of Stock subject to the
Restricted Stock Units, and the income from and value of such Restricted Stock
Units, are not part of normal or expected compensation or salary for any purpose
and in no event should be considered as compensation for, or relating in any way
to, past Services for the Company, the Employer, or any Affiliate; and


(B)    you acknowledge and agree that neither the Company, the Employer, nor any
Affiliate shall be liable for any foreign exchange rate fluctuation between the
Employer’s local currency and the United States dollar that may affect the value
of any proceeds from the sale of shares of Stock acquired under the Plan.


 
 
Data Privacy


You hereby explicitly and unambiguously consent to the collection, use, and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Restricted Stock Unit grant materials by and among,
as applicable, the Employer, the Company, and its Affiliates for the exclusive
purpose of implementing, administering, and managing your participation in the
Plan.


You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address,
email address and telephone number, date of birth, social security or social
insurance number, passport number or other identification number, salary,
nationality, job title, any shares of Stock or directorships held in the
Company, details of all Restricted Stock Units or any other entitlement to
shares of Stock awarded, canceled, exercised, vested, unvested, or outstanding
in your favor, for the exclusive purpose of implementing, administering, and
managing the Plan (“Data”).


You understand that Data will be transferred to E*Trade Financial Services,
Inc., or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration, and management of the Plan.


You understand that the recipients of the Data may be located in the United
States or elsewhere, and that the recipients’ country (e.g., the United States)
may have different data privacy laws and protections than your country.








--------------------------------------------------------------------------------





 
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the Company, E*Trade Financial Services, Inc., and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering, and managing the Plan to receive,
possess, use, retain, and transfer the Data, in electronic or other form, for
the sole purpose of implementing, administering, and managing your participation
in the Plan.


You understand that Data will be held only as long as is necessary to implement,
administer, and manage your participation in the Plan.


You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data, or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources representative
or the Company’s stock administration department.


Further, you understand that you are providing the consents herein on a purely
voluntary basis.


If you do not consent, or if you later revoke your consent, your employment
status or Service with the Employer will not be affected; the only consequence
of refusing or withdrawing your consent is that the Company would not be able to
grant Restricted Stock Units or other equity awards to you or administer or
maintain such awards.


Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan.


For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative or the Company’s stock administration department.


Finally, upon request of the Company or the Employer, you agree to provide an
executed data privacy consent form (or any other agreements or consents that may
be required by the Company and/or the Employer) that the Company and/or the
Employer may deem necessary to obtain from you for the purpose of administering
participation in the Plan in compliance with the data privacy laws in your
country, either now or in the future. You understand and agree that you will not
be able to participate in the Plan if you fail to provide any such consent or
agreement requested by the Company and/or the Employer.




 
 
No Advice Regarding Grant


The Company is not providing any tax, legal, or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the Stock underlying your Restricted Stock Units.
You are hereby advised to consult with your own personal tax, legal, and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.








--------------------------------------------------------------------------------





 
 
Applicable Law and Venue


The Restricted Stock Units and the provisions of this Agreement are governed by,
and subject to, the laws of the State of Delaware, without regard to the
conflict of law provisions.


For purposes of litigating any dispute that arises under this award or the
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Delaware, and agree that such litigation shall be conducted in the
state courts of Delaware, or the federal courts for the District of Delaware,
and no other courts, where this grant is made and/or to be performed. You agree
to waive your rights to a jury trial for any claim or cause of action based upon
or arising out of this Agreement or the Plan.




 
 
Language


If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.


 
 
Electronic Delivery and Acceptance


The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means or request
your consent to participate in the Plan by electronic means. You hereby consent
to receive such documents by electronic delivery and agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company, the Company’s designated broker, or their respective third parties. If
you fail to submit a written rejection of this award to the Company’s Stock
Administration Department prior to the date on which this award initially vests,
this award shall be deemed accepted by you and the terms of this award and the
Plan shall apply to the same extent as if you had accepted your award
electronically via the website of the Company’s selected broker.


 
 
Severability


The provisions of this Agreement are severable, and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


 
 
Waiver


You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach of this Agreement.


 
 
Country-Specific Provisions: Appendix A


Notwithstanding any provisions in this Agreement, this award of Restricted Stock
Units shall be subject to any additional terms and conditions set forth in
Appendix A to this Agreement for your country. Moreover, if you relocate to one
of the countries included in Appendix A, the terms and conditions for such
country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons.






--------------------------------------------------------------------------------





Foreign Account / Assets Reporting and Exchange Controls


Depending upon the country to which laws you are subject, you may have certain
foreign asset and/or account reporting requirements and exchange controls which
may affect your ability to acquire or hold shares of Stock under the Plan or
cash received from participating in the Plan (including from any dividends
received or sale proceeds arising from the sale of shares of Stock) in a
brokerage or bank account outside your country of residence. Your country may
require that you report such accounts, assets or transactions to the applicable
authorities in your country. You may be required to repatriate sale proceeds or
other funds received as a result of your participation in the Plan to your
country through a designated bank or broker within a certain time after receipt.
You are responsible for knowledge of and compliance with any such regulations
and should speak with your own personal tax, legal and financial advisors
regarding the same.


 
 
Insider Trading / Market Abuse Laws


You acknowledge that, depending on your country, you may be subject to insider
trading restrictions and/or market abuse laws, which may affect your ability to
acquire or sell shares of Stock or rights to shares of Stock (e.g., Restricted
Stock Units) under the Plan during such times as you are considered to have
“inside information” regarding the Company (as defined by the laws in your
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable insider
trading policy of the Company. You acknowledge that it is your responsibility to
comply with any applicable restrictions, and you should consult with your own
personal legal and financial advisors on this matter.


 
 
Imposition of Other Requirements


The Company reserves the right to impose other requirements on your
participation in the Plan, on the award, on the Restricted Stock Units, and on
any shares of Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.





This Agreement is not a stock certificate or a negotiable instrument.





--------------------------------------------------------------------------------







APPENDIX A
TO
RESTRICTED STOCK UNIT AGREEMENT
FOR GRANTEES LOCATED OUTSIDE THE UNITED STATES


Terms and Conditions
This Appendix A includes additional terms and conditions that govern the
Restricted Stock Units granted to Grantees who reside in the countries listed
herein. These terms and conditions are in addition to or, if so indicated, in
replacement of the terms and conditions set forth in the Agreement. Any
capitalized term used in this Appendix A without definition shall have the
meaning ascribed to such term in the Plan or the main body of this Agreement, as
applicable.


Notifications
This Appendix A also includes information regarding exchange control, foreign
asset and/or account, securities and other laws in effect in the respective
countries as of March 2017. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that you not rely on the
information herein as the only source of information relating to the
consequences of your participation in the Plan because the information may be
out of date at the time your Restricted Stock Units vest or you sell shares of
Stock. In addition, the information is general in nature and might not apply to
your particular situation, and the Company is not in a position to assure you of
any particular result. Accordingly, you are advised to seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.


Finally, note that if you are a citizen or resident of a country other than the
one in which you are currently working and/or residing, or are considered a
resident of another country for local law purposes or if you transfer employment
and/or residency to another country after the Grant Date, the information
contained herein may not be applicable to you in the same manner. In addition,
the Company shall, in its sole discretion, determine to what extent the
additional terms and conditions included herein will apply to you under these
circumstances.


ARGENTINA
Terms and Conditions


Acknowledgment of Nature of Grant. The following provision supplements the
Nature of Grant section of the Agreement:


In accepting the grant of the Award, you acknowledge and agree that the grant of
the Award is made by the Company (not the Employer) in its sole discretion and
that the value of any Awards or shares of Stock acquired under the Plan shall
not constitute salary or wages for any purpose under Argentine labor law,
including the calculation of (i) any labor benefits including, but not limited
to, vacation pay, thirteenth salary, compensation in lieu of notice, annual
bonus, disability, and leave of absence payments, or (ii) any termination or
severance indemnities.


If, notwithstanding the foregoing, any benefits under the Plan are considered
for purposes of calculating any termination or severance indemnities, you
acknowledge and agree that such benefits shall not accrue more frequently than
on an annual basis.


Notifications


Securities Law Information. Neither the Restricted Stock Units nor the
underlying shares of Stock are publicly offered or listed on any stock exchange
in Argentina. The offer is private and not subject to the supervision of any
Argentine governmental authority.





--------------------------------------------------------------------------------







Exchange Control Information. Exchange control regulations in Argentina are
subject to frequent change. You are solely responsible for complying with any
exchange control obligations that you may have in connection with participation
in the Plan and should consult with your personal legal advisor regarding same.


AUSTRALIA


Notifications


Australia Offer Document. The grant of Restricted Stock Units under the Plan is
intended to comply with the provisions of the Corporations Act 2001, ASIC
Regulatory Guide 49 and ASIC Class Order 14/1000. Additional details are set
forth in the Australia Offer Document, which is provided with the Agreement.


Tax Information. Subdivision 83A-C of the Income Tax Assessment Act, 1997,
applies to Restricted Stock Units granted under the Plan, such that the
Restricted Stock Units are intended to be subject to deferred taxation.


AUSTRIA


Notifications


Exchange Control Information. You understand that if you hold shares of Stock
acquired under the Plan outside of Austria, you will be required to submit
reports to the Austrian National Bank as follows: (i) on a quarterly basis if
the value of the shares of Stock as of any given quarter meets or exceeds
€30,000,000; and (ii) on an annual basis if the value of the shares of Stock as
of December 31 meets or exceeds €5,000,000. If quarterly reporting is required,
the reports must be filed on or before the 15th day of the month following the
last day of the respective quarter. The deadline for filing the annual report is
January 31 of the following year.


When shares of Stock are sold or a dividend is paid on the shares of Stock, you
understand that you may have exchange control obligations if you hold the cash
proceeds outside Austria. If the transaction volume of all of your accounts
abroad meets or exceeds €10,000,000, you understand that you must report the
movements and balances of all accounts on a monthly basis, as of the last day of
the month, on or before the 15th day of the following month.


BELGIUM


Notifications


Foreign Account / Assets Reporting Information. If you are a Belgian resident,
you are required to report any taxable income attributable to the grant of the
Restricted Stock Units on your annual tax return. In addition, you are required
to report any security (e.g., shares of Stock acquired under the Plan) or bank
accounts (including brokerage accounts) opened and maintained outside Belgium on
your annual tax return. You also are required to complete a separate report
providing the Central Contact Point of the National Bank of Belgium with details
regarding any such account, including the account number, the name of the bank
in which such account is held and the country in which such account is located
the first time you report the foreign security and/or bank account on your
annual tax return. The forms to complete this report are available on the
website of the National Bank of Belgium.


BRAZIL


Terms and Conditions


Compliance with the Law. In accepting the grant of the Restricted Stock Units,
you acknowledge your agreement to comply with applicable Brazilian laws and to
pay any and all applicable tax associated with the vesting of the Restricted
Stock Units and the sale of any shares of Stock acquired under the Plan and the
receipt of any dividends.







--------------------------------------------------------------------------------





Acknowledgment of Nature of Grant. The following provision supplements the
Nature of Grant section of the Agreement:


By participating in the Plan, you acknowledge, understand and agree that (i) you
are making an investment decision, (ii) shares of Stock will be issued to you
only if you remain in Service through each vesting date, and (iii) the value of
the shares of Stock is not fixed and may increase or decrease in value without
compensation to you.


Notifications


Exchange Control Information. If you hold assets and rights outside Brazil with
an aggregate value exceeding US$100,000, you will be required to prepare and
submit to the Central Bank of Brazil an annual declaration of such assets and
rights, including: (i) bank deposits; (ii) loans; (iii) financing transactions;
(iv) leases; (v) direct investments; (vi) portfolio investments, including
shares of Stock acquired under the Plan; (vii) financial derivatives
investments; and (viii) other investments, including real estate and other
assets. Please note that foreign individuals holding Brazilian visas are
considered Brazilian residents for purposes of this reporting requirement and
must declare at least the assets held abroad that were acquired subsequent to
the date of admittance as a resident of Brazil. Individuals holding assets and
rights outside Brazil valued at less than US$100,000 are not required to submit
a declaration.


CANADA


Terms and Conditions


Restricted Stock Units Payable Only in Shares of Stock. Notwithstanding any
discretion in the Plan or the Agreement to the contrary, Restricted Stock Units
granted in Canada shall be paid in shares of Stock only and do not provide any
right for you to receive a cash payment.


The following provisions will apply if you are a resident of Quebec:


Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.


Data Privacy. This provision supplements the Data Privacy section of the
Agreement:


You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company, the Employer, any Affiliate and the administrator of the
Plan to disclose and discuss the Plan with their advisors. You further authorize
the Company, the Employer, any Affiliate and the administrator of the Plan to
record such information and to keep such information in your employee file.


Notifications


Securities Law Information. You are permitted to sell shares of Stock acquired
through the Plan through the designated broker appointed under the Plan, if any,
provided the resale of shares of Stock acquired under the Plan takes place
outside of Canada through the facilities of a stock exchange on which the Stock
is listed. Currently, the Stock is listed on the New York Stock Exchange.


Foreign Account / Assets Reporting Information. Foreign property, including
Restricted Stock Units, shares of Stock acquired under the Plan and other rights
to receive shares (e.g., Restricted Stock Units) of a non-Canadian company





--------------------------------------------------------------------------------





held by a Canadian resident must generally be reported annually on a Form T1135
(Foreign Income Verification Statement) if the total cost of the foreign
property exceeds C$100,000 at any time during the year. Thus, such Restricted
Stock Units must be reported - generally at a nil cost - if the C$100,000 cost
threshold is exceeded because other foreign property is held by you. When shares
of Stock are acquired, their cost generally is the adjusted cost base (“ACB”) of
the shares. The ACB would ordinarily equal the fair market value of the shares
at the time of acquisition, but if you own other shares of the same company,
this ACB may have to be averaged with the ACB of the other shares. You should
consult with your personal tax advisor to determine your reporting requirements.


COLOMBIA


Terms and Conditions


Acknowledgment of Nature of Grant. The following provision supplements the
Nature of Grant section of the Agreement:


You acknowledge that pursuant to Article 128 of the Colombian Labor Code, the
Plan and related benefits do not constitute a component of your “salary” for any
legal purpose. To this extent, they will not be included and/or considered for
purposes of calculating any and all labor benefits, such as legal/fringe
benefits, vacations, indemnities, payroll taxes, social insurance contributions
and/or any other labor-related amount which may be payable.


Notifications


Exchange Control Information. Investments in assets located abroad (including
shares of Stock) are subject to registration with the Central Bank (Banco de la
República) if your aggregate investments held abroad (as of December 31 of the
applicable calendar year) equal or exceed US$500,000. Further, when shares of
Stock (or other investments) held abroad are sold, you may either choose to keep
the resulting sums abroad, or to repatriate them to Colombia. If you choose to
repatriate funds to Colombia and have not registered the investment with Banco
de la República, you will need to file with Banco de la República Form No. 5
upon conversion of funds into local currency, which should be duly completed to
reflect the nature of the transaction. If you have registered the investment
with Banco de la República, then you will need to file with Banco de la
República Form No. 4 upon conversion of funds into local currency, which should
be duly completed to reflect the nature of the transaction. You should obtain
proper legal advice in order to ensure compliance with applicable Colombian
regulations.


DENMARK


Terms and Conditions


Stock Options Act. You acknowledge that you received an Employer Statement in
Danish which sets forth the terms of your Restricted Stock Units under the Act
on Stock Options.


Notifications


Exchange Control and Tax Reporting Information. You must complete a “Declaration
V” form in connection with the deposit of any securities (including shares of
Stock acquired under the Plan) into a bank or brokerage account outside of
Denmark. The form is available on the website of the Danish Tax Authorities. In
connection with filing Declaration V to the Danish Tax Authorities, the bank or
broker with which the securities are deposited (the “depositary”) may sign a
statement according to which the depositary undertakes an obligation, without
further request, to forward certain information concerning the shares on an
annual basis to the Danish tax authorities. However, if the depositary will not
agree to sign such a statement you are personally responsible for submitting the
required information as an attachment to your annual tax return. It is only
necessary to submit a Declaration V form the first time securities are deposited
with a depositary outside of Denmark. However, if the securities are transferred
to a different depositary or if you begin using a new depositary, a new
Declaration V is required. Generally, the Declaration V must be submitted by the
depositary no later than on February 1 of the year following the calendar year
to which the information relates.





--------------------------------------------------------------------------------





However, if you are responsible for submitting the information, you must submit
the required information as an attachment to your annual tax return.


In addition, if you hold shares of Stock or cash in an account outside of
Denmark, you are required to report the existence of such an account to the
Danish Tax Authorities by completing a “Declaration K” form and submitting it to
the Danish Tax Authorities following opening of the account. The form is
available on the website of the Danish Tax Authorities. A separate form must be
submitted for each account held outside of Denmark that holds shares of Stock or
cash which are taxable in Denmark. The Declaration K requirement is in addition
to the Declaration V requirement discussed above. You should consult with your
personal legal advisor to ensure compliance with the applicable requirements.


FRANCE


Terms and Conditions


Tax Information. The Restricted Stock Units are not intended to be French
tax-qualified Awards.
Language Consent. By signing and returning this Agreement, you confirm having
read and understood the documents relating to the Plan which were provided to
you in the English language. You accept the terms of those documents
accordingly.


En signant et renvoyant ce Contrat vous confirmez ainsi avoir lu et compris les
documents relatifs au Plan qui vous ont été communiqués en langue anglaise. Vous
en acceptez les termes en connaissance de cause.


Notifications


Foreign Account / Assets Reporting Information. You may hold shares of Stock
acquired under the Plan outside of France provided that you declare all foreign
accounts, whether open, current, or closed in your income tax return. Failure to
comply could trigger significant penalties.


GERMANY


There are no country-specific provisions.


HONG KONG


Terms and Conditions


Sale of Shares. Shares of Stock received at vesting are accepted as a personal
investment. If the Award vests within six months of the Grant Date, you agree
that you will not dispose of the shares of Stock acquired prior to the six-month
anniversary of the Grant Date.


Securities Law Information. Warning: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. You are advised to exercise
caution in relation to the offer. If you are in any doubt about any of the
contents of the Agreement or the Plan, you should obtain independent
professional advice. Neither the grant of the Restricted Stock Units nor the
issuance of shares of Stock upon vesting constitutes a public offering of
securities under Hong Kong law and are available only to employees, directors or
consultants of the Company, the Employer or an Affiliate. The Agreement, the
Plan and other incidental communication materials (i) have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong
and (ii) are intended only for the personal use of each eligible employee,
director or consultant of the Company, the Employer or an Affiliate and may not
be distributed to any other person.











--------------------------------------------------------------------------------





Notifications


Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”). Notwithstanding the foregoing, if the Plan is deemed
to constitute an occupational retirement scheme for the purposes of ORSO, the
grant of the Restricted Stock Units shall be void.




INDIA


Exchange Control Information. You must repatriate all proceeds resulting from
the sale of shares of Stock issued upon vesting of the Restricted Stock Units to
India within 90 days of receipt and all proceeds from the receipt of cash
dividends within 180 days of receipt, or within any other time frame prescribed
under applicable Indian exchange control laws as may be amended from time to
time. You will receive a foreign inward remittance certificate (“FIRC”) from the
bank where you deposit the foreign currency. You should maintain the FIRC as
evidence of the repatriation of funds in the event the Reserve Bank of India or
the Employer requests proof of repatriation. You are responsible for complying
with applicable exchange control laws in India.


IRELAND


Director Notification Information. If you are a director, shadow director, or
secretary of an Irish Affiliate, pursuant to the Companies Act 2014, you must
(a) notify that Affiliate in writing if you receive or dispose of an interest
exceeding in the aggregate 1% of the share capital of the Company (e.g.,
Restricted Stock Units, shares of Stock or debenture), (b) if you become aware
of the event giving rise to the notification requirement, or (c) if you become a
director or secretary if such an interest exceeding 1% in the aggregate of the
share capital of the Company exists at the time. This notification requirement
also applies with respect to the interests of a spouse, civil partner, or minor
children (whose interests will be attributed to the director, shadow director,
or secretary). You should consult your personal legal advisor to ensure
compliance with the applicable requirements.


ISRAEL


Terms and Conditions


Mandatory Sale Restriction. To facilitate compliance with local tax
requirements, you agree to the sale of any shares of Stock to be issued to you
upon vesting. The sale will occur (i) immediately upon vesting, (ii) following
your termination of Service, or (iii) within any other time frame as the Company
determines to be necessary to comply with local tax requirements. You further
agree that the Company is authorized to instruct its designated broker to assist
with the mandatory sale of such shares of Stock (on your behalf pursuant to this
authorization) and you expressly authorize the Company’s designated broker to
complete the sale of such shares of Stock. You acknowledge that the Company’s
designated broker is under no obligation to arrange for the sale of the shares
of Stock at any particular price. Upon the sale of the shares of Stock, the
Company agrees to pay you the cash proceeds from the sale, less any brokerage
fees or commissions and subject to any obligation to satisfy the Tax-Related
Items.


You further agree that any shares of Stock to be issued to you shall be
deposited directly into an account with the Company’s designated broker. The
deposited shares of Stock shall not be transferable (either electronically or in
certificate form) from the brokerage account. This limitation shall apply both
to transfers to different accounts with the same broker and to transfers to
other brokerage firms. The limitation shall apply to all shares of Stock issued
to you under the Plan, whether or not you remain in Service.


ITALY


Terms and Conditions







--------------------------------------------------------------------------------





Data Privacy. This provision replaces the Data Privacy section of the Agreement
in its entirety:


You understand that the Company and the Employer are the Privacy Representatives
of the Company in Italy and may hold certain personal information about you,
including, but not limited to, your name, home address, email address and
telephone number, date of birth, social insurance, passport or other
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company or any Affiliate, details of all Restricted
Stock Units or any other entitlement to shares of Stock awarded, canceled,
vested, unvested or outstanding in your favor, and that the Company and the
Employer will process said data and other data lawfully received from third
parties (“Personal Data”) for the exclusive purpose of managing and
administering the Plan and complying with applicable laws, regulations and
Community legislation. You also understand that providing the Company with
Personal Data is mandatory for compliance with laws and is necessary for the
performance of the Plan and that your refusal to provide Personal Data would
make it impossible for the Company to perform its contractual obligations and
may affect your ability to participate in the Plan. You understand that Personal
Data will not be publicized, but it may be accessible by the Employer as the
Privacy Representative of the Company and within the Employer’s organization by
its internal and external personnel in charge of processing, and by E*Trade
Financial Services, Inc. or any other data processor appointed by the Company.
The updated list of Processors and of the subjects to which Personal Data are
communicated will remain available upon request from the Employer.


The Controller of Personal Data processing is Ciena Corporation, with registered
offices at 7035 Ridge Road, Hanover, Maryland 21076, United States of America,
and, pursuant to Legislative Decree no. 196/2003, its Privacy Representative in
Italy is Ciena Ltd. Piazzale Biancamano, 8 Milano 20121 Italy.
 
Furthermore, Personal Data may be transferred to banks, other financial
institutions or brokers involved in the management and administration of the
Plan. You understand that Personal Data may also be transferred to the
independent registered public accounting firm engaged by the Company, and also
to the legitimate addressees under applicable laws. You further understand that
the Company and its Affiliates will transfer Personal Data amongst themselves as
necessary for the purpose of implementation, administration and management of
your participation in the Plan, and that the Company and its participating
Affiliates may each further transfer Personal Data to third parties assisting
the Company in the implementation, administration and management of the Plan,
including any requisite transfer of Personal Data to E*Trade Financial Services,
Inc. or any other third party with whom you may elect to deposit any shares of
Stock acquired under the Plan or any proceeds from the sale of such shares. Such
recipients may receive, possess, use, retain and transfer Personal Data in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan. You understand that these recipients
may be acting as Controllers, Processors or persons in charge of processing, as
the case may be, according to applicable privacy laws, and that they may be
located in or outside the European Economic Area, such as in the United States
or elsewhere, in countries that do not provide an adequate level of data
protection as intended under Italian privacy law.


Should the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Personal Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.


You understand that Personal Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Personal Data is
collected and with confidentiality and security provisions as set forth by
applicable Italian data privacy laws and regulations, with specific reference to
Legislative Decree no. 196/2003.


The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area, as specified herein and
pursuant to applicable Italian data privacy laws and regulations, does not
require your consent thereto as the processing is necessary to performance of
law and contractual obligations related to implementation, administration and
management of the Plan. You understand that, pursuant to section 7 of the
Legislative Decree no. 196/2003, you have the right at any moment to, including,
but not limited to, obtain confirmation that Personal Data exists or not,
access, verify its contents, origin and accuracy, delete,





--------------------------------------------------------------------------------





update, integrate, correct, block or stop, for legitimate reason, the Personal
Data processing. To exercise privacy rights, you should contact the Employer.
Furthermore, you are aware that Personal Data will not be used for direct
marketing purposes. In addition, Personal Data provided can be reviewed and
questions or complaints can be addressed by contacting your human resources
department.


Plan Document Acknowledgment. By accepting the Restricted Stock Units, you
acknowledge that you have received and reviewed a copy of the Plan, the
Agreement and this Appendix A in their entirety and fully accept all provisions
thereof. You further acknowledge that you have read and specifically and
expressly approve the following provisions of the Agreement: Restricted Stock
Unit Transferability; Vesting; Share Delivery; Vested Restricted Stock Units;
Tax-Related Items; Forfeiture of Unvested Restricted Stock Units; Retention
Rights; Shareholder Rights; Nature of Grant; Applicable Law and Venue; Language;
Electronic Delivery and Acceptance; Severability; Imposition of Other
Requirements and the Data Privacy section included in this Appendix A.


Notifications


Foreign Account / Assets Reporting Information. If you are an Italian resident
and hold investments or financial assets outside of Italy (e.g., cash,
Restricted Stock Units, shares of Stock) during any fiscal year which may
generate income taxable in Italy (or if you are the beneficial owner of such an
investment or asset even if you do not directly hold the investment or asset),
you are required to report such investments or assets on your annual tax return
for such fiscal year (on UNICO Form, RW Schedule, or on a special form if you
are not required to file a tax return).


JAPAN


Notifications


Foreign Account / Assets Reporting Information. You are required to report
details of any assets held outside of Japan as of December 31st (including
shares of Stock acquired under the Plan), to the extent such assets have a total
net fair market value exceeding ¥50 million. Such report will be due by March
15th each year. You should consult with your personal tax advisor as to whether
the reporting obligation applies to you and whether you will be required to
report details of your outstanding Restricted Stock Units, as well as shares of
Stock, in the report.


KOREA


Notifications


Exchange Control Information. Exchange control laws require Korean residents who
realize US$500,000 or more from the sale of shares of Stock (including shares of
Stock acquired under the Plan) or the receipt of dividends to repatriate the
proceeds to Korea within three years of the sale/receipt.


MEXICO


Terms and Conditions


Acknowledgement of the Agreement. By accepting the Restricted Stock Units, you
acknowledge that you have received a copy of the Plan and the Agreement,
including this Appendix A, which you have reviewed. You further acknowledge that
you accept all the provisions of the Plan and the Agreement, including this
Appendix A. You also acknowledge that you have read and specifically and
expressly approve the terms and conditions set forth in the “Nature of Grant”
section of the agreement, which clearly provide as follows:


(1)    Your participation in the Plan does not constitute an acquired right;
 
(2)
The Plan and your participation in the Plan are offered by the Company on a
wholly discretionary basis;








--------------------------------------------------------------------------------





(3)
Your participation in the Plan is voluntary; and



(4)
The Company and its Affiliates are not responsible for any decrease in the value
of any shares of Stock acquired at vesting of the Restricted Stock Units.



Labor Law Acknowledgement and Policy Statement. By accepting the Restricted
Stock Units, you acknowledge that Ciena Corporation, with registered offices at
7035 Ridge Road, Hanover, Maryland 21076, U.S.A., is solely responsible for the
administration of the Plan. You further acknowledge that your participation in
the Plan, the grant of Restricted Stock Units and any acquisition of shares of
Stock under the Plan do not constitute a Service relationship between you and
the Company because you are participating in the Plan on a wholly commercial
basis and your sole employer is Ciena Communications Mexico S.A. de C.V. or
Ciena Mexico S.A. de C.V. (“Ciena-Mexico”). Based on the foregoing, you
expressly acknowledge that the Plan and the benefits that you may derive from
participation in the Plan do not establish any rights between you and
Ciena-Mexico, and do not form part of the employment conditions and/or benefits
provided by Ciena-Mexico, and any modification of the Plan or its termination
shall not constitute a change or impairment of the terms and conditions of the
Service relationship between you and the Employer.


You further understand that your participation in the Plan is the result of a
unilateral and discretionary decision of the Company, therefore, the Company
reserves the absolute right to amend and/or discontinue your participation in
the Plan at any time, without any liability to you.


Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company or any Affiliate for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
that you therefore grant a full and broad release to the Company, its
Affiliates, branches, representation offices, shareholders, officers, agents and
legal representatives, with respect to any claim that may arise.


Spanish Translation


Términos y Condiciones.


Reconocimiento del Contrato. Al aceptar las Acciones usted reconoce que ha
recibido una copia del Plan y del Contrato, incluyendo el presente Anexo A, el
cuál ha sido revisado por usted. Asimismo usted acepta todas y cada una de las
condiciones del Plan y del Contrato, así como del presente Anexo A. Usted
también acepta que ha leído y aprobado en todos y cada uno de sus términos lo
establecido en el apartado de "Naturaleza del Otorgamiento" del Contrato, el
cuál claramente establece que:


(1)    Su participación en el Plan no constituye un derecho adquirido;


(2)    El Plan y su participación en el mismo son ofrecidos por la Empresa sobre
una base enteramente discrecional;


(3)    Su participación en el Plan es voluntaria; y


(4)    La Empresa y sus Afiliadas no son responsables por cualquier descenso en
el valor de las Acciones adquiridas al momento de maduración de dichas Acciones.


Reconocimiento de la Ley Laboral y Condiciones de la Política. Al aceptar las
Acciones, usted reconoce que Ciena Corporation, con oficinas registradas en 7035
Ridge Road, Hanover, Maryland 21076, E.E.U.U., es la única responsable de la
administración del Plan. Asimismo usted reconoce que su participación en el
Plan, el otorgamiento de Acciones y cualquier adquisición de Capital bajo el
Plan no constituye una relación de Servicios entre usted y la Empresa, ya que
usted está participando en el Plan sobre una base netamente comercial, y su
único y exclusivo patrón lo es Ciena Communications México, S.A. de C.V. ó Ciena
México, S.A. de C.V. ("Ciena-México").


En relación con lo anterior, usted expresamente reconoce que el Plan y los
beneficios que deriven de su participación





--------------------------------------------------------------------------------





en el mismo no establecen o constituyen ningún derecho entre usted y
Ciena-México, y tampoco forman parte de sus condiciones de trabajo y/o
beneficios o prestaciones otorgadas por Ciena-México, y cualquier modificación
al Plan o la terminación del mismo no generarán cambios o impedimentos a los
términos y condiciones de la relación de Servicios entre usted y su Patrón.


Asimismo usted acepta que su participación en el Plan es el resultado de una
decisión unilateral y discrecional de la Empresa, por lo tanto la Empresa se
reserva el derecho para modificar y/o descontinuar su participación en el Plan
en cualquier momento, y sin que lo anterior le ocasione un perjuicio a usted.


Finalmente, usted declara y acepta que no se reserva acción o derecho alguno que
ejercitar con posterioridad en contra de la Empresa o cualquier Afiliada por
alguna compensación o daños y perjuicios relacionado con alguna cláusula del
Plan o de los beneficios derivados del mismo, por lo que en este acto usted
otorga el más amplio finiquito que en derecho proceda en favor de la Empresa,
sus Afiliadas, sucursales, oficinas de representación, accionistas, agentes y
representantes legales, en relación con cualquier posible contingencia que
pudiera derivarse del presente.


NETHERLANDS


There are no country-specific provisions.


POLAND


Notifications


Exchange Control Information. Polish residents are obligated to transfer funds
via bank accounts if the transferred amount in a particular transaction exceeds
PLN 15,000. Polish residents are required to store the documents connected with
foreign exchange transactions for a period of five years, as measured from the
end of the year in which such transaction occurred.


Polish residents holding foreign securities (including shares of Stock) and/or
maintaining accounts abroad must report information to the National Bank of
Poland. Polish residents holding foreign securities will be required to file
quarterly reports with information on transactions and balances regarding
foreign securities if the value (calculated individually or together with other
assets/liabilities possessed abroad) exceeds PLN 7 million. The reports must be
filed on special forms available on the website of the National Bank of Poland.
You are responsible for complying with all applicable exchange control
regulations.


SAUDI ARABIA


Notifications


Securities Law Information. This Appendix A, the Agreement and any other Plan
materials related to the grant of Restricted Stock Units under the Plan, may not
be distributed in the Kingdom except to such persons as are permitted under the
Offers of Securities Regulations issued by the Capital Market Authority.
The Capital Market Authority does not make any representation as to the accuracy
or completeness of the Agreement including this Appendix A, the Plan or any
other document relating to the offer of Restricted Stock Units under the Plan,
and expressly disclaims any liability whatsoever for any loss arising from, or
incurred in reliance upon, any part of the Agreement including this Appendix A,
the Plan or any other document relating to the offer of Restricted Stock Units
under the Plan. You are hereby advised to conduct your own due diligence on the
accuracy of the information relating to the securities. If you do not understand
the contents of the Agreement including this Appendix A or any other document
relating to the offer of Restricted Stock Units under the Plan, you should
consult an authorized financial advisor.











--------------------------------------------------------------------------------





SINGAPORE


Terms and Conditions


Restrictions on Sale and Transferability. You hereby agree that any shares of
Stock acquired pursuant to the Restricted Stock Units will not be offered for
sale in Singapore prior to the six-month anniversary of the Grant Date, unless
such sale or offer is made pursuant to the exemption under Part XIII Division I
Subdivision (4) (other than section 280) of the Securities and Futures Act
(Chap. 289, 2006 Ed.) (“SFA”).


Notifications


Securities Law Information. The grant of the Restricted Stock Units is being
made pursuant to the “Qualifying Person” exemption” under section 273(1)(f) of
the SFA on which basis it is exempt from the prospectus and registration
requirements under the SFA and the grant of the Restricted Stock Units is not
made to you with a view to the shares of Stock being subsequently offered for
sale to any other party. The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore.


Chief Executive Officer and Director Notification Requirement. The Chief
Executive Officer (“CEO”), directors, associate directors or shadow directors of
a Singapore Affiliate are subject to certain notification requirements under the
Singapore Companies Act. Specifically, such directors must notify the Singapore
Affiliate in writing of an interest (e.g., Restricted Stock Units, shares of
Stock, etc.) in the Company or any related company within two business days of
(i) its acquisition or disposal, (ii) any change in a previously-disclosed
interest (e.g., upon vesting of Restricted Stock Units or when shares of Stock
acquired under the Plan are subsequently sold), or (iii) becoming the CEO or a
director


SPAIN


Terms and Conditions


Acknowledgment of Nature of Grant. The following provision supplements the
Nature of Grant section of the Agreement:


In accepting the Restricted Stock Units, you consent to participate in the Plan
and acknowledge that you have received a copy of the Plan, the Agreement and
this Appendix A.


You understand that the Company has unilaterally, gratuitously and in its sole
discretion decided to grant Restricted Stock Units under the Plan to individuals
who may be Service Providers of the Company or any Affiliate throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Company or any Affiliate. Consequently, you understand that the Restricted
Stock Units are granted on the assumption and condition that the Restricted
Stock Units and any shares of Stock issued upon vesting of the Restricted Stock
Units are not part of any employment contract (either with the Company or any
Affiliate) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever.
Further, you understand that the Restricted Stock Units would not be granted to
you but for the assumptions and conditions referred to herein; thus, you
acknowledge and freely accept that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then the
grant of the Restricted Stock Units and any right to the Restricted Stock Units
shall be null and void.


You understand and agree that, as a condition of the grant of the Restricted
Stock Units, the termination of your status as a Service Provider for any reason
(including the reasons below) will automatically result in the loss of the
Restricted Stock Units to the extent the Restricted Stock Units have not vested
as of the date you are no longer actively providing Service to the Company or
the Employer. In particular, you understand and agree that any unvested
Restricted Stock Units as of the date you are no longer actively providing
Service will be forfeited without entitlement to the underlying shares of Stock
or to any amount of indemnification in the event of a termination of your status
as a Service Provider





--------------------------------------------------------------------------------





by reason of, but not limited to, resignation, retirement, disciplinary
dismissal adjudged to be with cause, disciplinary dismissal adjudged or
recognized to be without cause (i.e., subject to a “despido improcedente”),
individual or collective dismissal adjudged or recognized to be without cause,
individual or collective dismissal on objective grounds, whether adjudged or
recognized to be with or without cause, material modification of the terms of
employment under Article 41 of the Workers’ Statute, relocation under Article 40
of the Workers’ Statute, Article 50 of the Workers’ Statute, unilateral
withdrawal by the Employer and under Article 10.3 of the Royal Decree 1382/1985.
You acknowledge that you have read and specifically accept the conditions
referred to in the following provisions of the Agreement: Vesting, Share
Delivery; Vested Restricted Stock Units, Tax-Related Items and Nature of Grant.


Notifications


Exchange Control Information. To participate in the Plan, you agree to comply
with exchange control regulations in Spain. The acquisition of shares of Stock
under the Plan must be declared for statistical purposes to the Dirección
General de Comercio e Inversiones (the “DGCI”). Because you will not acquire the
shares of Stock through the use of a Spanish financial institution, you agree to
make the declaration by filing a D-6 form with the DGCI. Generally, the D-6 form
must be filed each January while the shares of Stock are owned. In addition, the
sale of shares of Stock must also be declared on D-6 form filed with the DGCI in
January, unless the sale proceeds exceed the applicable threshold (currently
€1,502,530), in which case, the filing is due within one month after the sale.


In addition, you may be required to electronically declare to the Bank of Spain
any foreign accounts (including brokerage accounts held abroad), any foreign
instruments (including shares of Stock acquired under the Plan), and any
transactions with non-Spanish residents (including any payments of shares of
Stock made pursuant to the Plan), depending on the balances in such accounts
together with the value of such instruments as of December 31 of the relevant
year, or the volume of transactions with non-Spanish residents during the
relevant year.


Foreign Account / Assets Reporting Information. To the extent that you hold
rights or assets (e.g., cash or shares of Stock held in a bank or brokerage
account) outside of Spain with a value in excess of €50,000 per type of right or
asset (e.g., shares of Stock, cash, etc.) as of December 31 each year, you are
required to report information on such rights and assets on your tax return for
such year. After such rights or assets are initially reported, the reporting
obligation will only apply for subsequent years if the value of any
previously-reported rights or assets increases by more than €20,000 or if you
transfer or dispose of any previously-reported rights or assets. The reporting
must be completed by March 31. Failure to comply with this reporting requirement
may result in penalties. Accordingly, you are advised to consult with your
personal tax and legal advisors to ensure that you are properly complying with
your reporting obligations.


SWEDEN


There are no country-specific provisions.


SWITZERLAND


Notifications


Securities Law Information. The offering of the Plan is considered a private
offering in Switzerland and is, therefore, not subject to registration in
Switzerland. Neither this document nor any other materials relating to the Plan
(i) constitutes a prospectus as such term is understood pursuant to article 652a
of the Swiss Code of Obligations, (ii) may be publicly distributed nor otherwise
made publicly available in Switzerland, or (iii) have been or will be filed
with, approved or supervised by any Swiss regulatory authority, including the
Swiss Financial Market Supervisory Authority (FINMA).


UNITED ARAB EMIRATES


Notifications





--------------------------------------------------------------------------------







Securities Law Information. The Restricted Stock Units are only being offered to
employees and are in the nature of providing equity incentives to employees of
the Company’s Affiliates in the United Arab Emirates. Any documents related to
the Restricted Stock Units, including the Plan, the Agreement and other grant
documents (“Restricted Stock Unit Documents”), are intended for distribution
only to such employees and must not be delivered to, or relied on by, any other
person. Neither the Ministry of Economy nor the Dubai Department of Economic
Development have approved the Plan or the Agreement nor taken steps to verify
the information set out therein, and have no responsibility for such documents.
You, as a prospective stockholder, should conduct your own due diligence on the
securities. If you do not understand the contents of the Restricted Stock Unit
Documents, you should consult an authorized financial advisor.


UNITED KINGDOM


Terms and Conditions


Taxes. This section supplements the Share Delivery; Vested Restricted Stock
Units, Tax-Related Items section of the Agreement:


Without limitation to the provisions contained in the Share Delivery; Vested
Restricted Stock Units, Tax-Related Items section of the Agreement, you agree
that you are liable for all Tax-Related Items and hereby covenant to pay all
such Tax-Related Items as and when requested by the Company or the Employer or
by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any
other relevant authority). You also agree to indemnify and keep indemnified the
Company and the Employer against any Tax-Related Items that they are required to
pay or withhold on your behalf or have paid or will pay to HMRC (or any other
tax authority or any other relevant authority).


Joint Election. As a condition of your participation in the Plan and of the
vesting of the Restricted Stock Units, you agree to accept any liability for
secondary Class 1 National Insurance Contributions which may be payable by the
Company and/or the Employer with respect to the vesting of the Restricted Stock
Units or otherwise payable in connection with the shares of Stock and the right
to acquire shares of Stock (“Employer NICs”).


Without limitation to the foregoing, you agree to execute a joint election with
the Company or the Employer, the form of such joint election being formally
approved by HMRC (the “Joint Election”), and any other required consents or
elections as provided to you by the Company or the Employer. You further agree
to execute such other joint elections as may be required between you and any
successor to the Company or the Employer.


If you do not enter into a Joint Election, or if the Joint Election is revoked
at any time by HMRC, the Restricted Stock Units shall cease vesting and become
null and void, and no shares of Stock shall be acquired under the Plan, without
any liability to the Company, the Employer and/or any Affiliate.


You further agree that the Company and/or the Employer may collect the Employer
NICs by any of the means set forth in the Share Delivery; Vested Restricted
Stock Units, Tax-Related Items section of the Agreement, as supplemented above.





